internal_revenue_service number release date index number ------------------------------------- ---------------------------------- ------------------------------- - --------------------------- --------------------- ----------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-143148-05 date february taxpayer spouse trust partnership ---------------------------------------------------- ----------------------------------------------- ----------------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- dear ------------------- ------------------- ------------------ ------- date date year this letter is in response to a letter dated date from your authorized representative requesting a ruling regarding the application of sec_2632 of the internal_revenue_code to trust the facts and representations submitted are summarized as follows on date taxpayer as settlor established an irrevocable_trust trust for the benefit of his descendants on date settler transferred a limited_partnership_interest in partnership to trust the trustee of trust is an independent_trustee article i a of trust provides that the trustees may in their discretion distribute to settlor’s descendant’s per stirpes so much of the net_income and principal of trust as the trustees deem necessary for the health education maintenance and support of settlor’s descendants in addition the trustees may distribute to settlor’s descendants plr-143148-05 per stirpes so much of the net_income and principal for any other purpose the trustees deem worthwhile and in the best interest of the settlor’s descendants article i c provides that trust is to terminate on the first to occur of the death of settlor and such time as the trustees in their discretion first deem it advisable to make a distribution of trust income or principal to settlor’s descendants in shares other than per stirpes upon termination the trustees are to divide and set apart the then principal of trust per stirpes for settlor’s descendants then living and the shares set apart are to be administered in accordance with article ii article ii a provides that any share set apart for a descendant of settlor the beneficiary is to be held by the trustees as the principal of a separate trust for the primary benefit of the beneficiary the trustees may in their discretion distribute to any one or more of the beneficiary and his or her descendants living so much of the net_income and principal of the trust as the trustees deem necessary for the health education maintenance and support of beneficiary and his or her descendants in addition the trustees may distribute to the beneficiary and his or her descendants so much of the net_income and principal for any other purpose the trustees deem worthwhile and in the best interest of beneficiary and his or her descendants article ii c provides that upon the death of the beneficiary the trust is to terminate and the trustees are to distribute the then principal as follows if a taxable_termination or taxable_distribution would occur by reason of the beneficiary’s death and the trust has an inclusion_ratio of greater than zero the trustees are to distribute the balance of the beneficiary’s share to any one or more persons including the beneficiary’s estate or the creditors of the beneficiary’s estate as the beneficiary appoints by will making specific reference to this general_power_of_appointment if a taxable_termination or taxable_distribution would not occur by reason of the beneficiary’s death or if a taxable_termination or taxable_distribution would occur but the beneficiary fails to exercise his or her general_power_of_appointment the balance of the beneficiary’s share is to be distributed to settlor’s descendants excluding the beneficiary the beneficiary’s estate the creditors of beneficiary and the creditors of the beneficiary’s estate as the beneficiary appoints by will making specific reference to this limited_power_of_appointment if the beneficiary does not exercise his or her limited or general powers of appointment the balance of the beneficiary’s share is to be distributed to the beneficiary’s then living descendants per stirpes or if none for the then living descendant of the beneficiary’s most immediate ancestor who is the settlor or a descendant of the settlor and who has any descendant then living in this case taxpayer transferred a nineteen percent limited_partnership_interest in partnership to trust taxpayer and spouse timely filed united_states gift and generation-skipping_transfer_tax returns form sec_709 to report the transfer for year and consented to split the gifts pursuant to sec_2513 taxpayer and spouse attached notices of allocation identifying the gift to which the allocation was applicable the value_of_the_gift and the amount of gst tax exemption taxpayer and spouse plr-143148-05 wanted to allocate however neither taxpayer nor spouse included the amount of such allocation of gst tax exemption on line of schedule c of his or her form_709 taxpayer and spouse request the following ruling taxpayer and spouse have substantially complied with the requirements of making a timely allocation of gst tax exemption to trust with respect to their form 709s filed for year sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation generally an allocation of gst_exemption may be made by a formula eg the allocation may be expressed in terms of the amount necessary to produce and inclusion_ratio of zero except as provided in sec_26_2642-3 relating to charitable_lead_annuity trusts an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that an allocation of gst_exemption under sec_2632 that demonstrates an intent to have the lowest possible inclusion_ratio with respect to a transfer or a_trust shall be deemed to be an allocation of so much of the transferor's unused gst_exemption as produces the lowest possible inclusion_ratio in determining whether there has been substantial compliance all relevant circumstances shall be plr-143148-05 taken into account including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant we believe that there is sufficient information provided on taxpayer’s and spouse’s year gift_tax returns to conclude that taxpayer and spouse intended to allocate part of their exemption to trust a notice of allocation and the trust agreement were attached to each gift_tax_return article ii c of trust provides language indicating that a material purpose of trust is to utilize the available exemption from the generation- skipping transfer_tax accordingly we conclude that the federal gift_tax returns contain sufficient information to constitute substantial compliance with the requirements for making a timely allocation of taxpayer's and spouse’s gst_exemption to trust for year except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for this ruling it is subject_to verification on examination pursuant to the power_of_attorney on file with this office this letter is being sent to the taxpayer's representative the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
